Per Curiam.

The evidence is full and complete, that when the defendant bought and purchased the lot in question, on the 19th of December, 1806, the whole lot was claimed by deed, by persons under a title hostile and adverse to the title then set up by Ogden; that the lands, for the value of which the plaintiff has taken a verdict, were then under actual cultivation, and possessed under such adverse title ; and that all this was known to the defendant at the time of his purchase, and that he purchased with a view of contesting at law, the title set up by the persons in possession, There is no ground whatever to set aside the verdict, and the motion must be denied.